UNITED STATES DISTRICT COURT
                                                                                     FILED
                                                                                      SEPT. 8, 2021
                            FOR THE DISTRICT OF COLUMBIA
                                                                                Clerk, U.S. District & Bankruptcy
                                                                                Court for the District of Columbia
RAJ K. PATEL,                                          )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 21-2263 (UNA)
                                                       )
UNITED STATES, et al.,                                 )
                                                       )
                       Defendants.                     )



                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint,

application for leave to proceed in forma pauperis, and “Motion to Receive Notice of Filing by E-

mail.”1 Under the statute governing in forma pauperis proceedings, the Court is required to

dismiss a case “at any time” it determines that the action is frivolous, malicious, or fails to state a

claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2).


       The Court has reviewed plaintiff’s complaint and finds that its factual allegations, including

assertions that defendants have taken his “intellectual property [and] word patterns, through means

and methods of advanced weaponry . . . [under] the control of the United States, . . . the F.B.I.

and/or C.I.A.,” Compl. at 2-3 (emphasis removed), largely are incoherent, irrational or wholly

incredible. As such, the complaint is subject to dismissal as frivolous. See Denton v. Hernandez,

504 U.S. 25, 33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged




1
  The original complaint (ECF No. 1) and application to proceed in forma pauperis (ECF No. 2)
did not bear plaintiff’s signature as is required under Fed. R. Civ. P. 11(a). Pursuant to the
Court’s August 27, 2021, Order (ECF No. 4), plaintiff submitted signed copies of these
documents (ECF Nos. 5-6).
                                                   1
rise to the level of the irrational or the wholly incredible[.]”); Neitzke v. Williams, 490 U.S. 319,

325 (1989) (“[A] complaint, containing as it does both factual allegations and legal conclusions,

is frivolous where it lacks an arguable basis either in law or in fact.”); Crisafi v. Holland, 655 F.2d

1305, 1307–08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating

events and circumstances of a wholly fanciful kind.”).


       The Court will grant the application to proceed in forma pauperis and Motion to Receive

Notice of Filing by E-mail, and dismiss the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as

frivolous. An Order is issued separately.




                                                       /s/
                                                       AMY BERMAN JACKSON
                                                       United States District Judge
DATE: September 8, 2021




                                                  2